DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-6, drawn to a high-pressure gas tank, classified in F17C2205/0305.
II. Claims 7-8, drawn to a method for manufacturing a high-pressure gas tank, classified in F17C2209/22.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the process as claimed can be used to make another and materially different product, such as a tank that does not have a supply and discharge hole, and the product as claimed can be made by another and materially different process, such as a process that does not require rotating the liner by applying a rotational force to the cap.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: The invention I and II have different classification and/or different field of search, and separate status in the art (see MPEP 808.02).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Joseph Carrier on November 4, 2022 a provisional election was made with traverse to prosecute the invention of group I, claims 1-6.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 7-8 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. 2015/0197382 to Aoe et al. (hereinafter, “Aoe”) in view of U.S. Pub. 2017/0297259 to Otsubo et al. (hereinafter, “Otsubo”).
Regarding claim 1, Aoe discloses a high-pressure gas tank (pressure vessel A, Fig. 1) comprising: a liner (liner 11, Fig. 1) made of resin (paras. [0022], [0032]) which includes a filling chamber for gas on an inside thereof (storage 10, Fig. 1); a reinforcing layer (outer layer, para. [0022]) formed by winding a fiber around an outer surface of the liner a plurality of times (outer layer is formed from carbon fiber over the surface of the liner 11, see para. [0022]); a cap (mouthpiece 13, Fig. 2) that is attached to an end opening (opening formed by cylindrical part 14 of liner 11, annotated Fig. 2 below) located at an end of the liner in the axial direction (annotated Fig. 2), and includes a supply and discharge hole (annotated Fig. 2) configured to supply and discharge gas to and from the filling chamber (mouthpiece 13 provides inflow and outflow path of fluid to storage 10, para. [0022]); and a rotation restricting structure (annotated Fig. 2) configured to restrict rotation of the cap relative to the liner about an axis of the liner (para. [0025]), wherein the cap (mouthpiece 13) includes a first member (mouthpiece 15, Fig. 2) located on an inner side of the liner (see Fig. 2), and a second member (retainer 30, Fig. 2) located on an outer side of the liner (retainer 30 is arranged on radially outer side of cylindrical part 14 of liner 11, Fig. 2) and connected to the first member (the mouthpiece 15 and retainer 30 are connected via nut 33, Fig. 2), and the rotation restricting structure (annotated Fig. 2) includes a first rotation restricting portion (recesses formed between protrusions 21, see para. [0025]) provided on an inner surface of the liner (recesses formed between protrusions 21 are on a radially inner surface of cylindrical part 14 of liner 11, see Fig. 2), and a second rotation restricting portion (protrusions formed between cutouts 19, see para. [0024]; Fig. 4) provided on the first member (mouthpiece 15) so as to fit to the first rotation restricting portion (paras. [0024]-[0025]).

    PNG
    media_image1.png
    600
    917
    media_image1.png
    Greyscale

Aoe Annotated Figure 2
Aoe does not expressly disclose a plurality of divided liners are joined together in an axial direction of the liner.
Otsubo teaches a high-pressure gas tank having a liner, a reinforcing layer, and a cap (Abstract, Fig. 2A). Otsubo teaches that the liner (liner 10) includes a plurality of divided liners (see Fig. 3) made of resin (para. [0055]) that are joined together in an axial direction (see Fig. 3; para. [0055]). Otsubo teaches that this divided liner arrangement permits a cap or nozzle to be mounted at both ends of the liner (paras. [0060]-[0061]). Otsubo further teaches the dome portion of the liner includes a concave portion (depressed section 14r, para. [0055], Fig. 2C) on which the cap is mounted (para. [0055]). The end opening of the liner is arranged in the center of the concave portion (see Fig. 2C; para. [0055]). Otsubo teaches that the concave portion permits a boundary between the liner and the cap to be sealed (see e.g., para. [0075]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the high-pressure gas tank of Aoe to have the liner include a plurality of divided liners joined together in an axial direction as taught by Otsubo for the purpose of permitting a cap to be mounted at both ends of the liner, as recognized by Otsubo (see paras. [0060]-[0061]).
It further would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the high-pressure gas tank of Aoe to have the dome portion include an annular concave wall portion recessed inward in the axial direction of the liner from a reduced-diameter end of the dome portion, and including the end opening in the center as taught by Otsubo for the purpose of receiving the cap and permitting a boundary between the liner and the cap to be sealed, as recognized by Otsubo (see e.g., para. [0075]).
Regarding claim 2, Aoe further discloses the first member (mouthpiece 15) includes a tubular portion (annotated Fig. 2) inserted into the end opening of the liner (annotated Fig. 2), the first rotation restricting portion (recesses formed between protrusions 21) is provided on a portion of the inner surface of the liner that is adjacent to the end opening (recesses formed between protrusions 21 are on a radially inner surface of the liner adjacent the end opening, see annotated Fig. 2), and the second rotation restricting portion (protrusions formed between cutouts 19) is provided on a portion of the tubular portion (annotated Fig. 2) that is in contact with the inner surface of the liner (interface 22, Fig. 2).
Regarding claim 3, Aoe further discloses the tubular portion (annotated Fig. 2) has a cylindrical shape (a portion of the tubular portion of the mouthpiece 15 is cylindrical, see Fig. 2), the first rotation restricting portion (recesses formed between protrusions 21, see para. [0025]) includes a plurality of fitting recesses extending outward in a radial direction of the liner (the recesses formed between protrusions 21 extend radially outward from the protrusions 21) from the end opening (see annotated Fig. 2), the second rotation restricting portion (protrusions formed between cutouts 19) includes a plurality of fitting projections (protrusions formed between cutouts 19) projecting outward in the radial direction (protrusions project radially outward relative to cutouts 19, see Figs. 2, 4) from the tubular portion (annotated Fig. 2) so as to be inserted into the plurality of fitting recesses (para. [0025]), the plurality of fitting recesses (recesses formed between protrusions 21) are arranged in a circumferential direction of the tubular portion (see Fig. 2; para. [0025]), and the plurality of fitting projections (protrusions formed between cutouts 19) are arranged in the circumferential direction of the tubular portion (Fig. 4).
In the alternative, to the extent the recess formed between protrusions 21 and the protrusions formed between the cutouts 19 in Aoe are not considered to be a plurality of fitting recesses and a plurality of fitting projections, respectively, it would have been obvious to modify Aoe to have the protrusions 21 arranged on the mouthpiece 15 and the cutouts 19 formed on the liner 11 because it has been held that rearranging parts of an invention involves only routine skill in the art (MPEP 2144.04(VI)(C), citing In re Japikse, 86 USPQ 70) and swapping the protrusions 21 and cutouts 19 would yield the predictable result of providing an arrangement that prevents relative displacement in the axial and circumferential directions (see Aoe at para. [0025]).
Regarding claim 5, Aoe further discloses the first member (mouthpiece 15) and the second member (retainer 30) are connected to each other by screwing (nut 33 is screwed to mouthpiece 15 to connect the mouthpiece 15 to the second member 30, para. [0028]) to hold the liner (liner 11) therebetween in the axial direction of the liner (portion 14 of the liner 11 is held axially between flange 20 on mouthpiece 15 and portion 32 of second member 30, Fig. 2).
Regarding claim 6, Aoe further discloses the liner includes: a dome portion (annotated Fig. 2 above)having a diameter that is reduced toward an outside in the axial direction of the liner (the diameter of the dome portion decreases in an axial direction of the liner towards the cap (Fig. 1); and an annular inclined portion (annotated Fig. 2) extending inward in a radial direction of the liner (see Fig. 2) from the reduced-diameter end of the dome portion (end of dome portion near mouthpiece 13, Fig. 2) so as to be inclined inward in the axial direction of the liner (see Fig. 2); an annular connection portion (annotated Fig. 2) extending inward in the radial direction of the liner (see Fig. 2) from an extended end of the annular inclined portion (end of annular inclined portion adjacent annular connection portion, see Fig. 2); and a tubular convex portion (cylindrical part 14, Fig. 2) protruding outward in the axial direction of the liner (cylindrical part 14 extends axially outward, Fig. 2) from an extended end of the annular connection portion (see Fig. 2), and the second rotation restricting portion (protrusions formed between cutouts 19) is positioned so as to straddle the tubular convex portion and the annular connection portion (protrusions formed between cutouts 19 are arranged where the tubular convex portion and the annular connection portion meet one another, see annotated Fig. 2).
Aoe as modified by Otsubo already includes an annular concave wall portion (Otsubo, section 14r) recessed inward in the axial direction of the liner (Otsubo, Fig. 2C) from a reduced-diameter end of the dome portion (Otsubo, Fig. 2C), and including the end opening in a center thereof (Otsubo, Figs. 2A-2, see reasons for modification above).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Aoe in view of Otsubo and in further view of JP 2013167298 to Tanabe (hereinafter, “Tanabe”).
Regarding claim 4, Aoe further discloses the first rotation restricting portion (recesses formed between protrusions 21, see para. [0025]) includes a fitting recess formed on the inner surface of the liner (recesses formed between protrusions 21 are formed on a radially inner surface of the liner 11, Fig. 2), the second rotation restricting portion (protrusions formed between cutouts 19) includes a fitting projection fitted into the fitting recess (protrusions formed between recesses 19 are fitted into the fitting recess, see Fig. 2; para. [0025]).
In the alternative, to the extent the recesses formed between protrusions 21 and the protrusions formed between the cutouts 19 in Aoe are not considered to be a fitting recess and a fitting projection, respectively, it would have been obvious to modify Aoe to have the protrusions 21 arranged on the mouthpiece 15 and the cutouts 19 formed on the liner 11 because it has been held that rearranging parts of an invention involves only routine skill in the art (MPEP 2144.04(VI)(C), citing In re Japikse, 86 USPQ 70) and swapping the protrusions 21 and cutouts 19 would yield the predictable result of providing an arrangement that prevents relative displacement in the axial and circumferential directions (see Aoe at para. [0025]).
Aoe as modified by Otsubo does not expressly disclose the fitting recess and the fitting projection each have a polygonal outer shape when viewed from the axial direction of the liner.
Tanabe teaches a high-pressure gas tank having a liner, a reinforcing layer, and a cap that is attached to an end of the liner (Abstract, Fig. 4B). Tanabe teaches that a portion of the cap (ferrule 11) that is in contact with the liner (liner 20) has a plurality of protrusions (teeth 111, Fig. 4A). Tanabe teaches that these protrusions have a polygonal shape, such as a hexagonal or trapezoidal (see Abstract; Fig. 4A, p. 4, ll. 12-34; p. 5, ll. 1-6 of attached translation). Tanabe teaches that this arrangement permits the cap (ferrule 11) and liner (liner 20) to rotate together during filament winding without slipping relative to one another or deforming the liner, even at higher speeds which decrease time and cost of manufacturing (p. 4, ll. 8-50). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the high-pressure gas tank of Aoe/Otsubo to have the protrusions and recesses each have a polygonal shape as taught by Tanabe for the purpose of preventing slipping between the cap and the liner at high rotational speeds during filament winding, as recognized by Tanabe (see p. 4, ll. 8-50) and because it has been held that changes in shape is an obvious matter of design choice absent persuasive evidence that the particular claimed configuration was significant (MPEP 2144.04(IV)(B), citing In re Dailey, 149 USPQ 47). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pub. 2017/0276294 to Almagro et al. discloses a high-pressure tank having a liner and a cap, the cap including a first member on an inner side of the liner and a second member on an outer side of the liner and screwed to the first member (see Fig. 3).
U.S. Pub. 2021/0123565 to Kerforn et al. discloses a high-pressure gas tank having a cap with a first member and a second member connected to each other by screwing and a plurality of protuberances extending between the liner and the first member (see e.g., Fig. 6).
WO 2012/121059 to Fukushi et al. discloses a high-pressure gas tank having a liner and a cap, the cap having a plurality of protrusions that fit into a plurality of grooves in the liner (see Figs. 2a-3a, 6a-6b).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. PARKER whose telephone number is (571)272-6014. The examiner can normally be reached Monday-Friday 8:00 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAURA E. PARKER/Examiner, Art Unit 3733                                   

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733